The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebelloni (US Patent Application 20050268118).
As per claim 1, Zebelloni teaches the claimed invention comprising: 
a processing module [23, fig. 2A] connected to data communication lines [Wake, PTT, TXD, RXD, RSS, fig. 2A] for exchanging data within the power management arrangement [manage peripheral: 0015] with one or more peripherals [15-19, fig. 2A] [0034, 0038-0041, as shown in figure 2A, the power management method includes CPU 23 connected to send and receive device 15-2 via data and commands line to enable the control of the device].
interrupt channels [send and receive interrupt: 0015] for sending and receiving interrupts within the power management arrangement and to or from one or more of the peripherals [0015-0016, 0049, fig. 3 peripheral includes send and transmitting unit that enable the transmitting and sending interrupt].
a local storage [25, fig. 2A] connected to the processing module and for storing logic operations relating to communication with and operation of the power management arrangement  and the one or more peripherals [0037, 0042, as shown in figure 1, memory 25 is connected to processor 23 where the memory store operation information such as on and off state of the peripheral unit as well as time operation].

As per claim 12, Zebelloni teaches the claimed invention comprising initiating a connection between the at least one peripheral and the processing module by exchanging an interrupt signal [0016-0017, fig. 1A-1B, peripheral exchange data between them by sending and receiving interrupt signals].
waking up the processing module  [0021, 0036, 0044, wake specific device by turning the device on and off whenever necessary].
initiating data transfer of items of data between the at least one peripheral (100) and the processing module [0044-0048, once the device is wake up than data transfer between the CPU and the device is possible].

To help with the prosecution of this application, additional rejection is given for claim 1 below.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose (US Patent Application 20140281605).
As per claim 1, Zebelloni teaches the claimed invention comprising: 
a processing module [402, fig. 4] connected to data communication lines [442, fig. 4] for exchanging data within the power management arrangement [408, fig. 4] with one or more peripherals [404, fig. 4] [0031, as shown in figure 4, the power management include a processor where the power management module is connected with memory 404 via lines 442].
interrupt channels [442, fig. 4] for sending and receiving interrupts within the power management arrangement and to or from one or more of the peripherals [0034-0035, as pointed out the power manager send and receive interrupt through communication link 442 to memory device 404].
a local storage [memory: 0035] connected to the processing module and for storing logic operations relating to communication with and operation of the power management arrangement  and the one or more peripherals [0035, 0037 as pointed out the memory store power state commands or power state instruction that change the power state of the device].

Claims 2-6, 8-111, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebelloni (US Patent Application 20050268118).
As per claim 2, Zebelloni, further comprising at least one of a host connected to the data communication lines and the interrupt channels [0046-0048, as shown from figure 1 to figure 2, the devices are sued as transmitter and receiver.  In this case, any device that transmit to another device can be viewed as a host].

As per claim 3, Zebelloni teaches one or more peripherals comprises one or more of a master or a slave [0031, as shown in figure 1A, device 111 is a central device which is considered to be a master device].

As per claim 4, Zebelloni teaches the master or the slave is one or more of an accelerometer, a gyroscope, a tilt sensor, a temperature sensor, a fluid-level meter, flow meters, a microphone, a camera, and a hygrometer [0064, proximity sensor].

As per claim 6, Zebelloni teaches interruptable power lines connected to the one or more of the peripherals, the host or one or more of the secondary hosts [as shown in figure 2A, the communication line include a wake line that connect that device].

As pear claim 8, Zebelloni a connection unit for connecting the power management arrangement with a controlling unit [0043, fig. 2A, CPU acts as a controller].

As per claim 9, Zebelloni teaches one or more peripherals have an internal register [0037, fig. 2A memory storage 25].

As per claim 10, Zebelloni teaches the host is directly connectable to at least one of the one or more peripherals [0031, as shown in figure 1A, device 111 is connected to other devices such as 113 and more].

As per claim 11, Zebelloni teaches the host is adapted to communicate directly with at least one of the one or more peripherals on receipt of an instruction [0038, fig. 1A, 2A, transmit and receive].

As per claim 13, Zebelloni teaches waking up of the processing module is initiated on receipt of the interrupt signal from the at least one peripheral or of a wake-up signal from a timer [0044-0048, 0058, send and receive interrupt to wake up device for communication].

As per claim 14, Zebelloni teaches accessing instructions from a local storage [0035, 0037 as pointed out the memory store power state commands or power state instruction that change the power state of the device such as on and off and so forth].
performing a logic operation using the accessed instructions on the at least one peripheral [0046-0047 data transmission and reception operation].

As per claim 15, Zebelloni teaches a logic operation to start a host for receiving data from the processing module or directly from the one or more peripherals [0044-0047, on/off operation to enable power of the device to send and receive data].

As per claim 17, Zebelloni teaches storage of updated instructions in the local storage [0042, on/off parameter of the storage to change the operation of the device].

As per claims 16 and 18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 16 and 18 are also anticipated by Zebelloni for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zebelloni (US Patent Application 20050268118) in the view of Paul (US Patent Application 20160077575).
As per claim 5, Zebelloni does not teach a timer for sending an interrupt signal to one of the processing module the host, or one or more of the secondary hosts over the interrupt channels to initiate a processing mode from a sleep or idle mode.
However, Paul teaches a timer for sending an interrupt signal to one of the processing module the host, or one or more of the secondary hosts over the interrupt channels to initiate a processing mode from a sleep or idle mode [0015, 0026, as pointed out a timer tick is used to change the power mode to an idle state].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Zebelloni to include the method of Paul to use a time to change from one mode to another mode.

Claim 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zebelloni (US Patent Application 20050268118) in the view of Conti (US Patent Application 20110145459).
As per claim 7, Zebelloni does not teach at least one of a power multiplexer or a pulse width modulator for suppling an adjustable supply voltage.
However, Conti teaches at least one of a power multiplexer or a pulse width modulator for suppling an adjustable supply voltage [0363, multiplexer to provide specific voltage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Zebelloni to include the design of Conti to use a multiplexer to provide a supply voltage.

As per claim 19, Zebelloni does not teach passing an adjustable supply voltage to a peripheral.
However, Paul teaches passing an adjustable supply voltage to a peripheral [0016, adjustable supply voltage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Zebelloni to include the design of Conti to enable the adjusting of the supply voltage to the device.

As per claim 20, Zebelloni does not teach setting the adjustable supply voltage.
However, Paul teaches setting the adjustable supply voltage [0016, configure and adjust supply voltage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Zebelloni to include the design of Conti to enable the adjusting of the supply voltage to the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frantz (US 20120173782) teaches method and system for managing sleep states of interrupt controllers in a portable computing device.
Lizuka (US 20150138593) teaches image forming apparatus method for controlling image forming apparatus and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187